Calvin E. Slusser received an accidental injury while in the employment of Frank E. Fox, Receiver of the Farmers Mutual Electric Light and Power Association, for which injury the Industrial Board awarded compensation.
The receiver contends that the employee is not entitled to compensation because of wilful misconduct within § 8 of the 1.  Compensation Act. (Acts 1919 p. 158, § 8020r Burns' Supp. 1921). The Industrial *Page 566 
Board found against the contention and the evidence tends fairly to sustain the finding. Therefore, this court cannot disturb the award. Artman's Manual, p. 93 et seq.
The only other contention is that the workman's injury did not arise out of the employment because the act which caused his injury was done by him in violation of the order or 2.  direction of his employer. The contention cannot be sustained. Artman's Manual, p. 60.
The award is affirmed.